Van Deren, C. J.
¶56
(concurring in part and dissenting in part) — I concur in the result affirming the convictions but respectfully dissent on the issue of whether convicted defendants must show actual harm before a challenge to a community custody condition on the basis of unconstitutional vagueness is ripe for review. Majority at 320.
¶57 State v. Bahl, 164 Wn.2d 739, 750-51, 193 P.3d 678 (2008), states four requirements: (1) a primarily legal issue, (2) no necessary further factual development, (3) final action, and (4) a consideration of hardship to the parties if the court does not review the condition imposed. The majority adds a fifth requirement: evidence of harm before review is granted. The majority merely repeats Motter’s requirement to show harm before review will be granted, State v. Motter, 139 Wn. App. 797, 803-04, 162 P.3d 1190 (2007), essentially transforming the need for further factual development under Bahl to ripeness dependent on harm shown.
¶58 Harm will arise in the context of a hearing on violation of the community custody conditions, with sanctions imposed, i.e., revocation of community custody or additional time to be served. The majority suggests that following a finding of violation of the condition, a defendant may file a personal restraint petition for relief from unreasonable application or interpretation of the challenged community custody conditions. Majority at 318.
¶59 The majority ignores the hardship arising from arrest, hearing, confinement, and the delay inherent in personal restraint petitions and creates a necessity for further factual development via imposition of sanctions for violating community custody conditions that may, indeed, be unwarranted or unconstitutionally vague. This result shifts all of the hardship to the defendant, when addressing the imposition of particular community custody conditions on direct appeal imposes virtually no hardship on the State.
¶60 The better result is to deal with challenges to community custody conditions on direct appeal rather than assuming that they are warranted and pass constitutional *328muster until a defendant may later be sanctioned inappropriately for using a cell phone or other innocuous device without evidence of associated criminal activity. I would suggest that RCW 69.50.102 and RCW 69.50.4121(1) provide definitions of “drug paraphernalia” that would help alleviate the vagueness issue, as they list items considered to be such paraphernalia and address how to consider whether an item is properly considered to be drug paraphernalia given a factual context. Because statutes are presumed constitutional, if the trial court were to refer to these statutes as its definition of the items prohibited while on community custody, defendants’ vagueness challenge may well not be ripe or warranted.
Review granted at 166 Wn.2d 1010 (2009).